Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14, 15, and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kumihashi; Takao et al. (US 5368685 A). Kumihashi teaches an etching apparatus (Figure 3) comprising: a processing container (10; Figure 3); a mounting part (11; Figure 3) provided inside the processing container (10; Figure 3) and configured to mount a substrate on the mounting part (11; Figure 3), the substrate including a silicon-containing film, a porous film, and a film not to be etched which are sequentially formed adjacent to each other; a film-forming gas supply part (8; Figure 3-column 12; lines 43-50) configured to supply a film-forming gas (“deposition gas”; Figure 9) into the processing container (10; Figure 3) so as to form a blocking film configured to prevent an etching gas (“etching gas”; Figure 9) for etching the silicon-containing film from passing through each pore of the porous film and prevent the etching gas (“etching gas”; Figure 9) from being supplied to the film not to be etched; and an etching gas supply part (8; Figure 3-column 12; lines 43-50) configured to supply the etching gas (“etching gas”; Figure 9) into the processing container (10; Figure 3), as claimed by claim 14. Applicant’s italicized claimed features are considered intended use for the pending apparatus claims. Further, it has been held that claim .
Kumihashi further teaches:
The etching apparatus (Figure 3) of claim 14, further comprising: a controller (34,35; Figure 3) configured to output a control signal such that the supply of the film-forming gas (“deposition gas”; Figure 9) by the film-forming gas supply part (8; Figure 3-column 12; lines 43-50) and the supply of the etching gas (“etching gas”; Figure 9) by the etching gas supply part (8; Figure 3-column 12; lines 43-50) are repeated (Figure 9) in this order a plurality of times, as claimed by claim 15
The etching apparatus (Figure 3) of claim 14, wherein the film-forming gas supply part (8; Figure 3-column 12; lines 43-50) is configured such that the film-forming gas (“deposition gas”; Figure 9) supplied from the film-forming gas supply part (8; Figure 3-column 12; lines 43-50) collides with a sidewall of the processing container (10; Figure 3) before reaching the substrate, as claimed by claim 18

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kumihashi; Takao et al. (US 5368685 A) in view of McNie; Mark Edward et al. (US 20150011088 A1). Kumihashi is discussed above. Kumihashi does not teach the etching apparatus (Figure 3) of claim 14, further comprising: a controller (34,35; Figure 3) configured to output a control signal such that the supply of the etching gas (“etching gas”; Figure 9) to the substrate and the supply of the film-forming gas (“deposition gas”; Figure 9) to the substrate are performed simultaneously, as claimed by claim 16
McNie also teaches a gas pulsing process (Figures 3(a)-3(c)) including the simultaneous injection of passivation gas G1 for deposition ([0105]) and the simultaneous injection of an etching gas G2 for etching ([0105]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Kumihashi to simultaneously inject Kumihashi’s etching and deposition gases as taught by McNie.
Motivation for Kumihashi to simultaneously inject Kumihashi’s etching and deposition gases as taught by McNie is for, among other benefits, to reduce side wall etching as taught by McNie ([0004]).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kumihashi; Takao et al. (US 5368685 A) in view of  Kumar; Purushottam et al. (US 20160177443 A1). Kumihashi is discussed above. Kumihashi does not teach the etching apparatus (Figure 3) of claim 14, wherein the etching gas supply part (8; Figure 3-column 12; lines 43-50) includes a shower head provided to face the mounting part (11; Figure 3), as claimed by claim 17.
Kumar also teaches gas pulse injection process (Figure 1, 2) including a reactor showerhead (106; Figure 1; [0051]).
It would have been obvious to one of orindary skill in the art at the time the invention was made for Kumihashi to add Kumar’s showerhead to Kumihashi’s apparatus.
Motivation for Kumihashi to add Kumar’s showerhead to Kumihashi’s apparatus is for processing uniformity as taught by Kumar ([0069]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.
	/Rudy Zervigon/            Primary Examiner, Art Unit 1716